     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 1 of 132



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

Antwan Henry                                     §
v.                                               §                                  4:18-cv-04414
Carrington Mortgage Services, LLC, et al.        §

                                     DISMISSAL MOTION

       Antwan Henry has used years of delay tactics to avoid repaying his debts. This lawsuit is

another example of that pattern and the court should dismiss his frivolous claims under Rule 12(c).

                           I. BACKGROUND & ALLEGATIONS

A. The loan, lien and property at issue.

       Mr. Henry received a $167,200.00 loan from Network Funding, L.P. on June 27, 2005.

(EX. 1, note.) He used the money to purchase real property at 11939 Canyon Valley Drive in

Tomball. (EX. 2, deed of trust at 2 (address), 11 (purchase money).) He acquired title to the

property by a general warranty deed. (EX. 3.) The deed recites title was conveyed "for the further

consideration of the sum paid to GRANTOR by Network Funding, L.P., . . . being in the amount

$167,200.00" and reflects Mr. Henry "has executed [Mr. Henry's] note of even date herewith for

such amount pay able to the order of [Network Funding, L.P.]" (EX. 3 at 1.)

       Mr. Henry secured his promise to repay the loan with interest by granting a lien on the

property with a power of sale. (EX. 2 at 2 ("This Security Instrument secures to the Lender . . .

repayment of the Loan"), 10 (power of sale).) The beneficiary of the security instrument was

Mortgage Electronic Registration Systems, Inc. (MERS). (EX. 2 at 1.) The deed of trust originally

reflected a Mortgage Identification Number missing a digit in a series of zeros. (EX. 2 at 1 ("MIN:

1001504-060590071-6") (emphases added).) The scrivener's error was corrected via affidavit

recorded in the property records.      (EX. 4, mortgagee's aff. ¶ 4 ("1001504-0605900071-6")

(emphasis added); see also EX. 5, ltd. irrevocable power of att'y.) MERS assigned its interest under

Dismissal Motion                                                                        Page 1 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
       Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 2 of 132



the security instrument on November 4, 2011 to The Bank of New York Mellon, as trustee for the

certificateholders of the CWABS, Inc., asset-backed certificates, series 2006-5 (BoNYM). (EX. 6,

assignment of deed of trust.)

B. Mr. Henry's many strategies to avoid repaying his debts.

         Mr. Henry filed a suit in this court on November 26, 2014 to delay foreclosure. Henry v.

Bank of Am., N.A., No. 4:14-cv-2497. The more than 300 paragraphs in his amended complaint

track closely the frivolous allegations in his current suit. (See   EX.   7, am. compl.) Mr. Henry

nonsuited after this court denied his demand for temporary injunctive relief blocking foreclosure.

(EXS. 8 (mem. op. & order), 9 (nonsuit), 10 (order).)

         Loan servicing transferred to Green Tree Servicing LLC effective September 14, 2014.

(See   EX.   11, loan modification agreement at 1 "Lender . . . : Green Tree Servicing LLC").) Mr.

Henry was in default. (EX. 11 ¶ 1.A ("I am in default").) He delayed his creditors by filing for

bankruptcy protection under chapter thirteen on January 6, 2015 in the Southern District of Texas.

(EX. 12, voluntary pet.). The court dismissed the proceeding sixteen days later because he failed

to comply with basic requirements like filing his schedules. (EX. 13, order.)

         Green Tree and Mr. Henry agreed to modify the loan effective September 1, 2015. (EX.

11 ¶ 3; see also doc. 1-1 at 28, pl.'s original pet. ¶ 205.) Mr. Henry received a series of benefits

under the modification agreement, including converting half of the unpaid balance to noninterest

bearing and two percent interest on the other half for a five year period followed by modest

increases up to four percent. (EX. 11 ¶ 3.C.) The parties recorded this modification agreement in

the Harris County real property records. (EX. 11 at 10.)

         Servicing transferred from Green Tree's successor entity, Ditech, to Carrington effective

August 16, 2017. Mr. Henry defaulted again, and again filed for bankruptcy protection under



Dismissal Motion                                                                        Page 2 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 3 of 132



chapter thirteen on August 6, 2018 to delay his creditors. (EX. 14, voluntary pet.) He again failed

to file basic documents such as his schedules and again the court dismissed his frivolous petition.

(EX. 15, order.) When Carrington moved to enforce the lien, he filed this suit in October.

C. Mr. Henry filed this suit as yet another frivolous attempt to delay his creditors.

       For the fourth time in as many years, Mr. Henry resorted to litigation in lieu of repaying

his debts. His petition is a mélange of demonstrably false statements, conclusory assertions and

legal theories recycled fruitlessly by debtors seeking to avoid mortgagees' enforcement of liens.

(See generally, docs. 1-1 at 6 through 1-2 at 34, pet.)

       1. Mr. Henry denies the loan exists and makes other demonstrably false assertions.

       Mr. Henry begins his petition by asserting he "never borrowed money in a loan secured by

the property." (Pet. ¶ 2.) He simultaneously characterizes his claim to title as dependent on the

same general warranty deed (pet. ¶¶ 46-47) explicitly reciting he received title in consideration for

the proceeds of the loan (EX. 3 at 1). He asserts without pleading any facts in support that

"Carrington claims to be the loan servicer . . . [but] is not the loan servicer of any loan encumbering

Plaintiff's property." (Pet. ¶¶ 5-6.) He makes irrelevant statements about whether Carrington and

BoNYM recorded a power of attorney agreement. (Pet. ¶¶ 9, 12.) He also implies without

explanation there is some meaningful distinction between the registered holders of a security and

the certificateholders of a security. (Pet. ¶¶ 9-12.) He makes the meaningless assertion BoNYM

"is not owner and holder of a Note encumbering the Property." (Pet. ¶¶ 17-18.) He contends

BoNYM is not the mortgagee of the security instrument (pet. ¶ 19) despite it being the last assignee

of record and therefore mortgagee of the instrument by definition. (EX. 6; see TEX. PROP. CODE

§ 51.0001(4)(C) ("'Mortgagee means: . . . if the security interest has been assigned of record, the

last person to whom the security interest has been assigned of record.") Contrary to his assertion

he "never borrowed money in a loan secured by the property," Mr. Henry makes the bizarre

Dismissal Motion                                                                          Page 3 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 4 of 132



assertion BoNYM "took the Note with notice that it is in default" and "knowingly put itself in

harm's way." (Pet. ¶¶ 20, 26.) Even if this were somehow relevant to his claims, the property

record reflects Mr. Henry cured any default existing prior to 2015 by agreeing to the loan

modification in 2015, four years after BoNYM became the mortgagee. (See EXS. 6, 11.)

       2. Mr. Henry's discredited theories and conclusory, irrelevant assertions.

       Mr. Henry's 352 paragraph petition is a litany of discredited legal theories typical of pro se

litigants seeking to avoid repaying their debts. He asserts the hold-the-note and split-the-note

theories. (See e.g., pet. ¶ 86 ("No Defendant holds the note and the mortgage."); see also pet.

¶¶ 240-54).) He claims the lien is invalid because the loan was improperly securitized; even if this

were plausible his allegations in this regard are inscrutable. (See, e.g., pet. ¶ 99 ("The mortgage

originator, although designated as 'lender' or even 'beneficiary' is not the creditor even for a

hypothetical instant in time.").) He contends he is entitled to a free house because he did not

consent to electronic transfer of documents. (See pet. ¶¶ 111-13.) He asserts "[t]here is not an

unbroken chain of transfers of the mortgage note from the originator to the trust" (pet. ¶ 114; see

pet. ¶¶ 114-27) despite enforcement of the lien relying on the security instrument—not the note—

and the property record demonstrating a single assignment from the original beneficiary conveyed

the security instrument to BoNYM (EX. 6). (See also EX. 1 at 3-4 (indorsements from the original

lender Network Funding, L.P. to Milestone Mortgage Corporation, from that entity to Countrywide

Bank, N.A., from that entity to Countrywide Home Loans, Inc., from that entity to blank).)

       Mr. Henry attacks the validity of the assignment largely by reciting a cascade of conclusory

statements with no facts pled in support. (See generally pet. ¶¶ 128-71.) He asserts the presence

or lack of a comma when identifying BoNYM's interest means his lien is no longer valid (pet.

¶¶ 130-31), and he returns to the distinction without a difference between the certificateholders



Dismissal Motion                                                                        Page 4 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 5 of 132



and registered holders of a security (see, e.g., pet. ¶¶ 135-37). He asserts MERS lacked the ability

to assign security instruments in Texas (see generally pet. ¶¶ 139-45) despite MERS's authority to

do so being a well litigated and repeatedly settled issue. Among his stew of conclusory assertions

is various individuals lacked authority to execute documents, again failing to plead any specific

facts from which to conclude his assertions are plausible. (See generally pet. ¶¶ 146-57.) Mr.

Henry also fails to plead any basis from which to conclude he has standing to contest an assignment

between MERS and BoNYM or the securitization of the loan.

       Mr. Henry attacks the validity of various appointments of substitute trustee. (See generally

pet. ¶¶ 172-204.) None of these assertions are relevant because it is undisputed no sale occurred.

       Mr. Henry acknowledges the 2015 loan modification (pet. ¶ 205) but his allegations with

regard to the loan modification mirror those regarding other referenced documents, including

strange characterizations of Green Tree as "not a lender," "not a Regulated Lender," and having

"no license to lend money." (See, e.g., pet. ¶¶ 212-15.) He complains he allegedly did not receive

a copy of the agreement despite the fact it is a public record available to everyone for free.

(EX. 11.) He makes several assertions not relevant to the validity of the modification, still without

pleading any facts in support, such as no title insurance allegedly issued with the modification (pet.

¶¶ 223-25) and the countersigner allegedly lacks an unspecified "Texas license" (pet. ¶¶ 229-31).

       Mr. Henry's only allegations against Carrington inexplicably complain about assigning

new loan numbers following a service transfer (pet. ¶ 233-34), then repeat the petition's same

conclusory, fact-deficient accusations. (See, e.g., ¶ 235 (unspecified "payments were misapplied"

in an unspecified fashion), ¶¶ 237-38 (Mr. Henry mailed a letter Carrington did not respond to).)




Dismissal Motion                                                                         Page 5 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 6 of 132



                             II. ARGUMENT & AUTHORITIES

A. The legal standard for this motion.

       A motion brought pursuant to Rule 12(c) should be granted if there is no issue of material

fact and if the pleadings show that the moving party is entitled to judgment as a matter of law.

Greenberg v. General Mills Fun Group, Inc., 478 F.2d 254, 256 (5th Cir. 1973). A motion for

judgment on the pleadings is subject to the same standard as a motion to dismiss for failure to state

a claim. See In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 209 (5th Cir. 2010).

       The court must accept the factual allegations of the complaint as true, view them in a light

most favorable to the plaintiffs, and draw all reasonable inferences in the plaintiffs' favor.

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       When a federal court reviews the sufficiency of a complaint, before the reception
       of any evidence either by affidavit or admissions, its task is necessarily a limited
       one. The issue is not whether a plaintiff will ultimately prevail but whether the
       claimant is entitled to offer evidence to support the claims.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 122 S.Ct. 992, 997, 152 L. Ed. 2d 1 (2002). To avoid

dismissal a plaintiff must allege "'enough facts to state a claim to relief that is plausible on its

face.'" Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). Plausibility requires "more than

an unadorned, the-defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662,

129 S.Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Id. "Where a complaint pleads facts that are merely consistent

with a defendant's liability, it stops short of the line between possibility and plausibility of

entitlement to relief." Id. (quotation marks omitted). The court will "not accept as true conclusory

allegations, unwarranted factual inferences, or legal conclusions." Gentilello v. Rege, 627 F.3d

540, 544 (5th Cir. 2010). "[D]ismissal is proper if the complaint lacks an allegation regarding a


Dismissal Motion                                                                         Page 6 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 7 of 132



required element necessary to obtain relief." Torch Liquidating Trust ex rel. Bridge Assocs. L.L.C.

v. Stockstill, 561 F.3d 377, 384 (5th Cir. 2009).

       When considering a motion to dismiss courts are generally "limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint." Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). In addition, "the court may take judicial

notice of matters of public record." See Joseph v. Bach & Wasserman, L.L.C., 487 Fed. App'x

173, 178 (5th Cir. 2012).

       While courts liberally construe pro se complaints, "pro se status does not provide 'an

impenetrable shield, for one acting pro se has no license to harass others, clog the judicial

machinery with meritless litigation and abuse already overloaded court dockets." Burroughs v.

Shared Hous. Ctr., No. 3:15-CV-333, 2015 WL 4077216, at *4 (N.D. Tex. June 17, 2015). A

party proceeding pro se must still allege facts to state a plausible claim. See Florance v.

Bunchmeyer, 500 F. Supp. 2d 618, 634 (N.D. Tex. 2007) ("regardless of whether the plaintiff is

proceeding pro se or is represented by counsel, pleadings must show specific, well-plead facts, not

mere conclusory allegations to avoid dismissal.").

                              III.ARGUMENT & AUTHORITIES

A. Many of Mr. Henry's themes regarding the documents' invalidity are frivolous.

       The court should "view with suspicion and distrust" Mr. Henry's conclusory assertions

facially valid documents in the property record are defective. Van Duzer v. U.S. Bank, N.A., 995

F. Supp. 2d 673, 688 (S.D. Tex. 2014) (Lake, J.). Mr. Henry's blanket assertions are far short of

pleading facts in a "clear, cogent, and convincing" manner in order to overcome the presumption

of validity due real property records. Id.



Dismissal Motion                                                                       Page 7 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 8 of 132



       Mr. Henry's attacks on MERS's authority to assign the deed of trust fails as a matter of law.

The Fifth Circuit held MERS "qualifies as a mortgagee" under Texas law. Martins v. BAC Home

Loans Servicing, LP, 722 F.3d 249, 255 (5th Cir. 2013). "Courts in the Fifth Circuit have

repeatedly upheld MERS' assignment of mortgages to other entities." Khan v. Wells Fargo Bank,

N.A., No. H-12-1116, 2014 WL 200492, at *9 (S.D. Tex. Jan. 17, 2014). MERS is named

beneficiary and "nominee for Lender and Lender's successors and assigns" in the security

instrument. (EX. 2 at 2.)

       Mr. Henry lacks standing to challenge the assignment, see Van Duzer, 995 F. Supp. 2d at

689-90, or the securitization of the debt. See Herrera v. Wells Fargo Bank, N.A., No. H-13-68,

2013 WL 961511, at *8-9 (S.D. Tex. June 20, 2013) (holding plaintiff's lack of standing to contest

an assignment reflects "[t]he same principle vitiat[ing] [plaintiff's] challenge that [mortgagee]

violated the rules and regulations of the PSA in securitizing his mortgage").

B. The court should dismiss Mr. Henry's quiet title claim.

       Mr. Henry pleads his basis for claiming title to the property is a general warranty deed (pet.

¶¶ 46-47) explicitly reciting he received title in consideration for the proceeds of the loan (EX. 3 at

1). The court should disregard his assertions regarding having "never borrowed money in a loan

secured by the Property" (pet. ¶ 2) as not plausible under the facts he pleads. His only basis for

the quiet title claim is defendants' allegedly inferior title. (See pet. ¶ 264 ("Defendants' claim is

invalid, unenforceable and without merit. Defendants have no estate, title, claim, lien, or interest

in the real property or any portion thereof.").) Such a claim must be dismissed. See Fricks v.

Hancock, 45 S.W.3d 322, 327 (Tex. App.—Corpus Christi 2001, no pet.) ("A plaintiff in a suit to

quiet title must prove and recover on the strength of his own title, not on the weakness of his




Dismissal Motion                                                                          Page 8 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
     Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 9 of 132



adversary's title."); see also Van Duzer, 995 F. Supp. 2d at 695-96 (concluding quiet title claim

must fail where based on invalid challenges to an assignment).

C. Mr. Henry's demands for declaratory relief are groundless.

       Despite Mr. Henry's repeated reference to the note, there is no requirement a mortgagee

hold the note in order to enforce its rights under a security instrument. (See, e.g., pet. ¶ 269

("MERS lacked authority to sign the Assignment . . . because MERS . . . never held the Note");

¶¶ 272, 274 (alleging BoNYM "does not have ownership or possession of any promissory note

encumbering the Property"); ¶ 276 ("Plaintiff request[s] a declaration that no Defendant is the

owner or holder of any Note encumbering the Property . . . and that the debt is unsecured").) Texas

Property Code chapter 51 authorizes a "mortgagee" to enforce a security instrument through a non-

judicial foreclosure sale, either directly or through a mortgage servicer. See § 51.0025 ("A

mortgage servicer may administer the foreclosure of property under section 51.002 on behalf of a

mortgagee if . . ."). A "mortgagee" is defined in a number of different ways, including "if the

security interest has been assigned of record, the last person to whom the security interest has been

assigned of record." See § 51.0001(4)(c). Nothing in the language of chapter 51 requires a

mortgagee or mortgage servicer be the holder (or even owner) of the promissory note to exercise

the power of sale in a deed of trust. BoNYM is the mortgagee as the last assignee. (Ex. 6.) State

and federal courts have consistently rejected Mr. Henry's theory. See, e.g., Martins, 722 F.3d at

254-55 ("the mortgage servicer need not hold or own the note and yet would be authorized to

administer a foreclosure"); Van Duzer, 995 F. Supp. 2d at 688 (observing under Texas law the

beneficiary of the lien can be different from the holder of the note and the party to foreclose need

not possess the note). Mr. Henry agreed MERS was the beneficiary when he signed the deed of




Dismissal Motion                                                                         Page 9 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
    Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 10 of 132



trust (EX. 2 at 1), and it assigned its rights to BoNYM (EX. 6). Nothing he alleges plausibly puts

the validity of the assignment in question.

       None of Mr. Henry's general allegations regarding mortgage backed securities and credit

default swaps (see pet. ¶¶ 277-81) contain specific allegations regarding the loan, the lien or the

property. See Herrera, 2013 WL 961511, at *8-9. And his paragraphs entitled improper

indorsement are similarly vague, conclusory discussions lacking specific allegations of fact and

misrepresenting general statements of law.       (E.g. pet. ¶ 287 (contending national banking

associations "act[] as an arm or agent of the United States government"). His third "count" for

declaratory relief is also meritless because he demands the court declare he "has the right to

prepay" the loan when that is not in dispute. (See EX. 1 ¶ 5 (borrower's right to prepay).)

D. Mr. Henry's claim regarding BoNYM's beneficiary is disproven by the public record.

       Mr. Henry's "third cause of action" is a series of conclusory assertions to the effect that

CWABS Asset-Backed Certificates Trust 2006-5 does not exist. (See pet. ¶¶ 293-301.) He fails

to plead facts from which to conclude his assertion might be plausible or how he has standing to

challenge securitization. See Herrera, 2013 WL 961511, at *8-9. The public record including

Securities and Exchange Commission filings establish its existence. (See, e.g., CWABS Asset-

Backed Certificates Trust 2006-5, Annual Report (Form 10-K) (Mar. 27, 2007), https://www.sec.

gov/Archives/edgar/data/1354827/000090514807002706/efc70808_6058375fm10k.txt.).

E. Mr. Henry is not entitled to an accounting.

       Mr. Henry's request for an accounting should be denied because there is no unusual

circumstance warranting it. Although a trial court has discretion when to order an accounting, it

should only do so when the facts and accounts in issue are so complex that adequate relief cannot

be obtained at law. See Wigginton v. The Bank of N.Y. Mellon, No. 3:10-CV-2128-G, 2011 WL

2669071 at *4 (N.D. Tex. July 7, 2011) (citing T.F.W. Mgmt., Inc. v. Westwood Shores Prop.

Dismissal Motion                                                                       Page 10 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
    Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 11 of 132



Owners Ass'n, 79 S.W.3d 712, 717 (Tex. App.—Houston [14th Dist.] 2002, pet. denied)). Mr.

Henry has not alleged any fact from which to conclude there is any basis for an accounting, nor

has he alleged facts sufficient to justify the court using its equity powers to provide him the

information he could obtain by ordinary means at law.

F. Mr. Henry failed to plead a valid FDCPA claim.

       Mr. Henry's FDCPA allegations are merely him pointing to portions of the statute and

asserting defendants are liable. (See pet. ¶¶ 316-25.) Rule 8 "demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678; see Gaviola v. JP

Morgan Chase Bank, N.A., No. H-16-0725, 2016 WL 3552309, at *4 (S.D. Tex. June 23, 2016)

(Lake, J.) (conclusory assertions of FDCPA liability insufficient to satisfy Rule 8); see also

Williams v. Countrywide Home Loans, Inc., 504 F. Supp. 2d 176, 190 (S.D. Tex. 2007) ("The

activity of foreclosing on a property pursuant to a deed of trust is not the collection of debt within

the meaning of the FDCPA."), aff'd, 269 Fed. App'x 523 (5th Cir. 2008).

       If Mr. Henry is correct that he "is not in default on any loan encumbering the Property"

(pet. ¶ 87) then he has not pled facts from which to conclude defendants are "debt collectors" under

the Fair Debt Collection Practices Act. "The legislative history of section 1692a(6) indicates

conclusively that a debt collector does not include the consumer's creditors, a mortgage servicing

company, or an assignee of a debt, as long as the debt was not in default at the time it was assigned."

Rice v. JPMorgan Chase Bank, N.A., No. H-15-0416, 2015 WL 4112287, at *4 (S.D. Tex. July 7,

2015) (Lake, J.) Without pleading sufficient facts in support, Mr. Henry's allegations fail to raise

a reasonable inference that defendants were debt collectors for purposes of the FDCPA.

       Mr. Henry pleads he owns the property but he does not state he occupies it as his personal

residence. (See pet. ¶ 1.) FDCPA defines "debt" as "any obligation or alleged obligation of a



Dismissal Motion                                                                         Page 11 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
    Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 12 of 132



consumer to pay money arising out of a transaction in which the money, property, insurance, or

services which are the subject of the transaction are primarily for personal, family, or household

purposes . . . ." 15 U.S.C. § 1692a(5). The Harris County Appraisal District's records reflect no

homestead exemption. (See EX. 16, "Exemption Type None" (emphasis in original).)

G. Mr. Henry's assertion of defendants' liability for QWR responses is insufficiently pled.

       Mr. Henry alleges he "mailed to [Ditech and Carrington] a Qualified Written Request

(QWR) under RESPA, requesting information about the servicing of the loan and asserting that

[the defendant] had made an error about the amount due" and the "[defendant] failed to respond."

(Pet. ¶¶ 326, 330.) This does not set out the bare minimum of a potentially actionable claim.

       Mr. Henry does not plead facts from which to conclude he included in his correspondence

information that "enables the servicer to identify the name and account of the borrower." 12 U.S.C.

§ 2605(e)(B)(i). He does not plead facts from which to conclude his correspondence included

"sufficient detail to the servicer regarding . . . information sought by the borrower."

§ 2605(e)(B)(ii). Mr. Henry does not plead facts from which to conclude he suffered actual

damages, § 2605(f)(1)(A) ("Whoever fails to comply with any provision of this section shall be

liable to the borrower for . . . any actual damages to the borrower as a result of the failure"), or a

factual basis to conclude he may be entitled to statutory damages for a pattern or practice of

noncompliance (§ 2605(f)(1)(B) ("damages, as the court may allow, in the case of a pattern or

practice of noncompliance")). See also Gipson v. Deutsche Bank Nat'l Trust Co., No. 3:13-CV-

4820-L (BH), 2015 WL 11120538, *24-25 (N.D. Tex. Oct. 27, 2015) ("Although Plaintiff seeks

actual damages as a result of 'Defendant's' purported failure to issue notice, he does not explain

what actual damages he suffered. Nor does he state that Moving Defendants engaged in a 'pattern

or practice of noncompliance,' thereby subjecting them to statutory damages . . . . His RESPA



Dismissal Motion                                                                        Page 12 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
    Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 13 of 132



claim should therefore be dismissed."). He does not plead he sent his correspondence to the

servicers' designated address for requests for information. See 12 C.F.R. § 1024.36(b). He does

not describe the manner of his correspondence. See, e.g., § 1024.36(a) ("A request on a payment

coupon or other payment form supplied by the servicer need not be treated by the servicer as a

request for information."). Without pleading some detail regarding his request for information it

is not plausible to conclude defendants were obligated to respond substantively to the request. See,

e.g., § 1024.36(f) (addressing requests that are duplicative, irrelevant, overbroad, unduly

burdensome, untimely or demanding confidential, proprietary or privileged information).

H. Mr. Henry's "dual tracking" claim is not actionable.

       Mr. Henry alleges Carrington "failed to notify Plaintiff in writing of an assignment, sale,

or transfer of the servicing of the loan, and did not provide such notice at settlement." (Pet. ¶ 338.)

Such a "[t]hreadbare recital[] of the elements of a cause of action, supported by mere conclusory

statements, do[es] not suffice" to state a claim. Iqbal, 556 U.S. at 678. Mr. Henry cites section

2605(f), but that section does not address liability for these allegations. Pursuant to section

2605(b)(1) "[e]ach servicer of any federally related mortgage loan shall notify the borrower in

writing of any assignment, sale, or transfer of the servicing of the loan." Like his allegations with

respect to QWRs, to recover under this portion of RESPA Mr. Henry must allege actual damages

resulting from the alleged RESPA violation. See supra § III.G; see also Gipson, 2015 WL

11120538, *24-25. To the extent Mr. Henry alleges a RESPA violation at origination those claims

are barred by the statute of limitations. See Gipson, 2015 WL 11120538, *25.

                                        IV. CONCLUSION

       The court should dismiss Mr. Henry's claims with prejudice.




Dismissal Motion                                                                         Page 13 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
    Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 14 of 132



Date: December 10, 2018                     Respectfully submitted,

                                             s/ Walter McInnis
                                            C. Charles Townsend – Of Counsel
                                            SBN: 24028053; So. Dist. Bar No. 1018722
                                            Walter McInnis – Attorney in charge
                                            SBN: 24046394; So. Dist. Bar No. 588724
                                            Ginny E. Webb – Of Counsel
                                            SBN: 24047462; So. Dist. Bar No. 1111061
                                            AKERMAN LLP
                                            2001 Ross Avenue, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: 214.720.4300
                                            Facsimile: 214.981.9339
                                            charles.townsend@akerman.com
                                            walter.mcinnis@akerman.com
                                            ginny.webb@akerman.com

                                            ATTORNEYS FOR CARRINGTON
                                            MORTGAGE SERVICES, LLC & THE BANK
                                            OF NEW YORK MELLON, AS TRUSTEE



                               CERTIFICATE OF SERVICE

       I certify I served this on December 10, 2018 as follows:


 VIA REGULAR U.S. MAIL                           VIA CM/ECF
 AND CERTIFIED MAIL / RRR                        S. David Smith
 NO. 9414 7266 9904 2124 3119 13                 Melissa S. Gutierrez
 Antwan Henry                                    Bradley Arant Boult Cummings LLP
 11939 Canyon Valley Drive                       600 Travis Street, Ste. 4800
 Tomball, Texas 77377-7636                       Houston, Texas 77002
                                                 sdsmith@bradley.com
 Pro Se Plaintiff                                mgutierrez@bradley.com

                                                 Counsel for Defendant Ditech Financial LLC


                                            s/ Walter McInnis
                                            Walter McInnis




Dismissal Motion                                                                 Page 14 of 14
4:18-CV-04414; Henry v. Ditech Fin. LLC
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 15 of 132




                  EXHIBIT 1
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 16 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 17 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 18 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 19 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 20 of 132




                  EXHIBIT 2
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 21 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 22 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 23 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 24 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 25 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 26 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 27 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 28 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 29 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 30 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 31 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 32 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 33 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 34 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 35 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 36 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 37 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 38 of 132




                  EXHIBIT 3
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 39 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 40 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 41 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 42 of 132




                  EXHIBIT 4
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 43 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 44 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 45 of 132




                  EXHIBIT 5
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 46 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 47 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 48 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 49 of 132




                  EXHIBIT 6
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 50 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 51 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 52 of 132




                  EXHIBIT 7
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»53
                                                                 ï of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»54
                                                                 î of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»55
                                                                 í of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»56
                                                                 ì of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»57
                                                                 ë of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»58
                                                                 ê of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»59
                                                                 é of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»60
                                                                 è of
                                                                   ±º 132
                                                                      íé
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ì Filed
                                 Ú·´»¼on
                                       ·² 12/11/18
                                          ÌÈÍÜ ±²inïïñîêñïì
                                                    TXSD Page
                                                            Ð¿¹»61
                                                                 ç of
                                                                   ±º 132
                                                                      íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»62
                                                              ïðof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»63
                                                              ïïof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»64
                                                              ïîof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»65
                                                              ïíof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»66
                                                              ïìof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»67
                                                              ïëof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»68
                                                              ïêof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»69
                                                              ïéof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»70
                                                              ïèof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»71
                                                              ïçof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»72
                                                              îðof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»73
                                                              îïof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»74
                                                              îîof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»75
                                                              îíof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»76
                                                              îìof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»77
                                                              îëof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»78
                                                              îêof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»79
                                                              îéof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»80
                                                              îèof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»81
                                                              îçof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»82
                                                              íðof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»83
                                                              íïof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»84
                                                              íîof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»85
                                                              ííof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»86
                                                              íìof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»87
                                                              íëof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»88
                                                              íêof
                                                                 ±º132
                                                                    íé
Case
Ý¿-»4:18-cv-04414
     ìæïìó½ªóðîìçé Document
                   Ü±½«³»²¬7ì Filed
                              Ú·´»¼on  12/11/18
                                    ·² ÌÈÍÜ  ±² in TXSD Page
                                                ïïñîêñïì Ð¿¹»89
                                                              íéof
                                                                 ±º132
                                                                    íé
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 90 of 132




                  EXHIBIT 8
Case
 Ý¿-»4:18-cv-04414
       ìæïìó½ªóðîìçéDocument
                     Ü±½«³»²¬7 çFiled on·²12/11/18
                                  Ú·´»¼    ÌÈÍÜ ±²inðïñðëñïë
                                                     TXSD Page  91ïof
                                                             Ð¿¹»  ±º132
                                                                      ì
Case
 Ý¿-»4:18-cv-04414
       ìæïìó½ªóðîìçéDocument
                     Ü±½«³»²¬7 çFiled on·²12/11/18
                                  Ú·´»¼    ÌÈÍÜ ±²inðïñðëñïë
                                                     TXSD Page  92îof
                                                             Ð¿¹»  ±º132
                                                                      ì
Case
 Ý¿-»4:18-cv-04414
       ìæïìó½ªóðîìçéDocument
                     Ü±½«³»²¬7 çFiled on·²12/11/18
                                  Ú·´»¼    ÌÈÍÜ ±²inðïñðëñïë
                                                     TXSD Page  93íof
                                                             Ð¿¹»  ±º132
                                                                      ì
Case
 Ý¿-»4:18-cv-04414
       ìæïìó½ªóðîìçéDocument
                     Ü±½«³»²¬7 çFiled on·²12/11/18
                                  Ú·´»¼    ÌÈÍÜ ±²inðïñðëñïë
                                                     TXSD Page  94ìof
                                                             Ð¿¹»  ±º132
                                                                      ì
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 95 of 132




                  EXHIBIT 9
Case
 Case4:18-cv-04414
      4:14-cv-02497 Document
                     Document711Filed
                                   Filed
                                      onin
                                         12/11/18
                                           TXSD onin 01/16/15
                                                     TXSD PagePage
                                                                961ofof132
                                                                        2
Case
 Case4:18-cv-04414
      4:14-cv-02497 Document
                     Document711Filed
                                   Filed
                                      onin
                                         12/11/18
                                           TXSD onin 01/16/15
                                                     TXSD PagePage
                                                                972ofof132
                                                                        2
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 98 of 132




                EXHIBIT 10
Case
 Ý¿-»4:18-cv-04414
      ìæïìó½ªóðîìçé Document
                     Ü±½«³»²¬7ïîFiled on·²12/11/18
                                   Ú·´»¼   ÌÈÍÜ ±² in ðïñïêñïë
                                                      TXSD Page  99ïof±º132
                                                               Ð¿¹»      ï
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 100 of 132




                EXHIBIT 11
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 101 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 102 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 103 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 104 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 105 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 106 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 107 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 108 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 109 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 110 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 111 of 132




                EXHIBIT 12
CaseÝ¿-»
     4:18-cv-04414
          ïëóíðîîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðïñðêñïë Page ï
                                                             112  of 132
                                                               ±º ê
CaseÝ¿-»
     4:18-cv-04414
          ïëóíðîîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðïñðêñïë Page î
                                                             113  of 132
                                                               ±º ê
CaseÝ¿-»
     4:18-cv-04414
          ïëóíðîîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðïñðêñïë Page í
                                                             114  of 132
                                                               ±º ê
CaseÝ¿-»
     4:18-cv-04414
          ïëóíðîîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðïñðêñïë Page ì
                                                             115  of 132
                                                               ±º ê
CaseÝ¿-»
     4:18-cv-04414
          ïëóíðîîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðïñðêñïë Page ë
                                                             116  of 132
                                                               ±º ê
CaseÝ¿-»
     4:18-cv-04414
          ïëóíðîîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðïñðêñïë Page ê
                                                             117  of 132
                                                               ±º ê
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 118 of 132




                EXHIBIT 13
          CaseÝ¿-»
               4:18-cv-04414 Document ïï
                   ïëóíðîîë Ü±½«³»²¬  7 Filed
                                         Ú·´»¼on
                                               ·² 12/11/18
                                                  ÌÈÍÞ ±² in TXSD Page
                                                           ðïñîîñïë Ð¿¹»119
                                                                         ï ±ºof
                                                                              ï 132
                                    ËÒ×ÌÛÜ ÍÌßÌÛÍ ÞßÒÕÎËÐÌÝÇ ÝÑËÎÌ
                                      ÍÑËÌØÛÎÒ Ü×ÍÌÎ×ÝÌ ÑÚ ÌÛÈßÍ


×² Î»æ ß²¬©¿² Ì Ø»²®§
                                                        Ý¿-» Ò±òæ ïëóíðîîë                                         ÛÒÌÛÎÛÜ
                                                                                                                   ðïñîîñîðïë
       Ü»¾¬±®
                                                        Ý¸¿°¬»®æ ïí




                                               ÑÎÜÛÎ ÑÚ Ü×ÍÓ×ÍÍßÔ
       ß°°®±°®·¿¬» ²±¬·½» ¸¿ª·²¹ ¾»»² ¹·ª»² ¬¸¿¬ ¬¸» ½¿-» ©±«´¼ ¾» ¼·-³·--»¼ ©·¬¸±«¬ º«®¬¸»® ²±¬·½» ·º ¬¸» ¼»¾¬±®
º¿·´»¼ ¬± ½±³°´§ ©·¬¸ ¬¸» Ü»º·½·»²½§ Ñ®¼»® ·--«»¼ ·² ¬¸·- ½¿-»ô ¿²¼
       Ì¸» Ý´»®µ ¸¿ª·²¹ ·²º±®³»¼ ¬¸» ½±«®¬ ¬¸¿¬ ¬¸» ¼»¾¬±® ¸¿- º¿·´»¼ ¬± -¿¬·-º§ ¬¸» ¼»º·½·»²½§ô ¿- -»¬ ±«¬ ·² ¬¸» ¼±½µ»¬
»²¬®§ º±® ¬¸·- ±®¼»®
      ×¬ ·- ÑÎÜÛÎÛÜ ¬¸¿¬ ¬¸·- ½¿-» ·- Ü×ÍÓ×ÍÍÛÜò


Í·¹²»¼ ¿²¼ Û²¬»®»¼ ±² Ü±½µ»¬æ ïñîîñïë
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 120 of 132




                EXHIBIT 14
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page ï
                                                             121  of 132
                                                               ±º é
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page î
                                                             122  of 132
                                                               ±º é
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page í
                                                             123  of 132
                                                               ±º é
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page ì
                                                             124  of 132
                                                               ±º é
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page ë
                                                             125  of 132
                                                               ±º é
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page ê
                                                             126  of 132
                                                               ±º é
CaseÝ¿-»
     4:18-cv-04414
          ïèóíìíîë Document
                   Ü±½«³»²¬ 7
                            ï Filed
                              Ú·´»¼ on 12/11/18
                                    ·² ÌÈÍÞ     in TXSD Ð¿¹»
                                            ±² ðèñðêñïè Page é
                                                             127  of 132
                                                               ±º é
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 128 of 132




                EXHIBIT 15
          CaseÝ¿-»
               4:18-cv-04414 Document ïë
                   ïèóíìíîë Ü±½«³»²¬  7 Filed
                                         Ú·´»¼on
                                               ·² 12/11/18
                                                  ÌÈÍÞ ±² in TXSD Page
                                                           ðçñîìñïè Ð¿¹»129
                                                                         ï ±ºof
                                                                              ï 132
                                    ËÒ×ÌÛÜ ÍÌßÌÛÍ ÞßÒÕÎËÐÌÝÇ ÝÑËÎÌ
                                      ÍÑËÌØÛÎÒ Ü×ÍÌÎ×ÝÌ ÑÚ ÌÛÈßÍ


×²     ß²¬©¿² Ì Ø»²®§
Î»æ                                                     Ý¿-» Ò±òæ ïèóíìíîë                                          ÛÒÌÛÎÛÜ
                                                                                                                    ðçñîìñîðïè
       Ü»¾¬±®
                                                        Ý¸¿°¬»®æ ïí




                                              ÑÎÜÛÎ ÑÚ Ü×ÍÓ×ÍÍßÔ
       ß°°®±°®·¿¬» ²±¬·½» ¸¿ª·²¹ ¾»»² ¹·ª»² ¬¸¿¬ ¬¸» ½¿-» ©±«´¼ ¾» ¼·-³·--»¼ ©·¬¸±«¬ º«®¬¸»® ²±¬·½» ·º ¬¸» ¼»¾¬±®
º¿·´»¼ ¬± ½±³°´§ ©·¬¸ ¬¸» Ü»º·½·»²½§ Ñ®¼»® ·--«»¼ ·² ¬¸·- ½¿-»ô ¿²¼
       Ì¸» Ý´»®µ ¸¿ª·²¹ ·²º±®³»¼ ¬¸» ½±«®¬ ¬¸¿¬ ¬¸» ¼»¾¬±® ¸¿- º¿·´»¼ ¬± -¿¬·-º§ ¬¸» ¼»º·½·»²½§ô ¿- -»¬ ±«¬ ·² ¬¸» ¼±½µ»¬
»²¬®§ º±® ¬¸·- ±®¼»®
      ×¬ ·- ÑÎÜÛÎÛÜ ¬¸¿¬ ¬¸·- ½¿-» ·- Ü×ÍÓ×ÍÍÛÜò


Í·¹²»¼ ¿²¼ Û²¬»®»¼ ±² Ü±½µ»¬æ çñîìñïè
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 130 of 132




                EXHIBIT 16
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 131 of 132
Case 4:18-cv-04414 Document 7 Filed on 12/11/18 in TXSD Page 132 of 132
